DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (drawn to a method of modulating an androgen receptor), (i) AR-v7 as a species of androgen receptor variant, (ii) a method comprising exposing the androgen receptor to a compound, and (iii) the compound species KI-Arv-01 

    PNG
    media_image1.png
    133
    142
    media_image1.png
    Greyscale
in the reply filed on 7/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10, 12, 14, 17-20, 23-24, 27-28, 44, 48-50 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2020.
Therefore, Claims 1, 3, 6 and 8 are presented for examination.

Priority
This application claims priority under 35 U.S.C. § 119(e) to U.S. provisional patent application, U.S.S.N. 62/538,415 filed July 28, 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 07/14/2020 and 08/12/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “modulating an androgen receptor, or variant thereof, wherein the method comprises exposing the androgen receptor or fragment thereof to a compound…”. In other words, claim 1 is drawn to modulating 1) an androgen receptor and 2) a variant of an androgen receptor. However, the active step only requires exposure of only the androgen receptor or a fragment of the androgen receptor to a compound. It is unclear whether the method includes exposing 2) a variant of the androgen receptor or a fragment of the variant of androgen receptor. This is indefinite because it is not clear how exposing only the androgen 

Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, and 8 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting specifically AR-v7 with the 9 claimed compounds, does not reasonably provide enablement for modulating or inhibiting generally any androgen receptor or fragment thereof with those compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

As a general principle, the specification must provide enough instruction so that a person of ordinary skill in the art or technology would not have to exercise “undue experimentation” to make and to use the invention.  Factors that are usually considered in deciding whether a specification is sufficient include:
(a) the nature of the invention; (b) the breath of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) existence of working examples; (f) relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention base on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01(a)).

1.	The nature of the invention / The breath of the claim:
The nature of the invention is drawn to a method for modulating an androgen receptor (AR) or variant thereof (AR-v) comprising exposing the androgen receptor or fragment thereof to a compound from the group in Claim 1.
The breath of the claims is rather broad because the AR genus comprises the subgenus group of AR-v, which encompasses all types of variants that are characterized by a heterogeneity that does not necessarily translate the effects on one AR-v to a different AR-v. Applicant’s invention contemplates treatment of prostate cancer, wherein the cancer has any of the androgen receptor variants claimed. The invention contemplates that the current compounds inhibit the multitude of AR-v claimed. The problem is that one cannot extrapolate the limited showing of inhibiting AR-v7 to any other AR variant claimed, much less treatment of prostate cancer.
Claim 8 is drawn to the method of Claim 1 but lists over 20 different AR variants and thus suggests treatment of any prostate cancer variant by administering a claimed compound.  Thus, the breadth of Claim 8 is also very broad.

2.	The guidance provided by the specification / The existence of the working example:
The specification, in Example 1 (p.99), Applicant identified the 9 claimed compounds as inhibitors of AR-v7 in vitro. However, a patent specification that provides only a starting point or direction for further research is not enabling because it does not provide full and clear terms that teach others how to make and to use an invention that will be discovered sometime in the future.  See Genentech, Inc. v. Novo Nordisk, 108 F.3d 1361, 1366, 42 U.S.P.Q.2d (BNA) 1001, 1005 (Fed. Cir. 1997) (clarifying that the patent monopoly is given in exchange for enabling disclosure, “not for vague intimations of general ideas that may or may not be workable”); see also Brenner v. Manson, 383 U.S. 519, 536, 148 U.S.P.Q. (BNA) 689, 696 (1966) (“[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.”) The guidance does not enable modulating or inhibiting any other AR-variant besides AR-v7.

3.	State of the prior art and the level of predictability of the art:
The term “androgen receptor or variant thereof” encompasses a vast array of distinct AR variants with different etiological and pathophysiological factors. There is no evidence of record that demonstrates that the claimed compounds can be used to inhibit or modulate any AR variant as claimed or treat any variant of prostate cancer contemplated by the disclosure including all of those listed in Claim 8.  As stated above, androgen receptors have many different variants.  However, one cannot extrapolate the inhibitory results of one variant to any other AR variant as contemplated by the claimed invention, especially when it comes to treating prostate cancer variants in vivo.
Several mechanisms for the synthesis of AR variants have been identified, including proteolytic cleavage of full-length AR, genomic alterations/mutations, and alternative or altered splicing. See Ware et al. (“Biologic and clinical significance of androgen receptor variants in castration resistant prostate cancer.” Endocrine-Related Cancer (2014) 21: T87–T103) – see specifically pp. T90-T93. AR gene rearrangements in clinical CRPC tissues can cause AR variant expression and therapeutic resistance. See p. T95. Data has shown that AR variant expression can confer resistance to second-generation antiandrogens and inhibitors targeting androgen synthesis. Further, there are reports of a lack of validated and reliable clinical laboratory assessments for individual AR variants on collected metastatic tumor tissue, circulating tumor cells (CTCs), or in circulating plasma RNA that may permit the longitudinal assessment of AR variant emergence and targeting in the clinic. See p. T95, right column.
One study showed that AR-V7 mRNA, but not AR-V1 mRNA, predicted biochemical recurrence following surgical treatment (PZ0.012) (Table 2), suggesting that not all AR variants are equivalent in predicting clinical resistance and progression. However, in contrast to studies that found AR variant levels were predictive of clinical outcome, a separate study that analyzed mRNA levels of AR-V1 and AR-V7 in surgical specimens using branched chain technology found that there was no association between AR variant expression and disease recurrence. See p. T94.
Johnson et al. (Relationships between drug activity and NCI preclinical in vitro and in vivo models and early clinical trials; British Journal of Cancer; (2001) 84 (10), 1424-1431) analyzed the activity of compounds tested in pre-clinical in vivo and in vitro assays. For 39 agents with both xenograft data and Phase II clinical trials results available, in vivo activity in a particular histology in a tumor model did not closely correlate with activity in the same human cancer histology, casting doubt on the correspondence of the pre-clinical models to clinical results (abstract); although for compounds with in vivo activity in at least one-third of tested xenograft models, there was correlation with ultimate activity in at least some Phase II trials (abstract). Johnson et al. further describe that while compounds with evidence of selective activity for successively greater number of lung or breast carcinoma cell lines had increased likelihood of demonstrating activity in lung or breast xenograft, this correlation only went up to 33% in lung and 44% in breast xenografts; and when this effort was extended to other histologies, no other significant correlations emerged (see paragraph bridging pages 1427-1428; tables 3A and 3B). Finally, Johnson et al. conclude that histology to histology comparison of these models to activity in the clinic cannot be reliably discerned for these 'empirically' selected compounds acting against non-molecularly characterized tumors. Although, with the exception of lung, histological matches were not found between in vivo models and clinical response, activity in multiple xenograft models does appear to predict for some degree of clinical activity (see page 1430, first column, discussion).
Voskoglou-Nomikos et al. (Clinical Predictive Value of the in Vitro Cell Line, Human Xenograft, and Mouse Allograft Preclinical Cancer Models; Clinical Cancer Research; Vol. 9: 4227-4239; September 15, 2003) looked at the value of in vitro human cell line, human xenograft and murine allograft to examine whether they are reliable in predicting clinical utility for 31 cytotoxic compounds (abstract). Voskoglou-Nomikos et al. describe that the relevance of tumor type-specific preclinical results for the corresponding human cancers in the clinic can be viewed through two different approaches: compound-oriented, where a drug is assumed to have potential activity against all human tumor types if it is effective against a single test tumor type, and disease-oriented, where a drug with preclinical activity in a single tumor type would only be expected to be effective in the same tumor type in patients (page 4227, column 2, paragraph 2).  Voskoglou-Nomikos et al. further teaches that the in vitro cell line model was found to be predictive of Phase II clinical performance for NSCLC under the disease-oriented approach, in breast and ovarian cancers under the compound-oriented approach and in the case of all four tumor types together. Highly significant correlations were observed in all cases, except colon cancer. Thus, the in vitro cell line model might be predictive in the case of typical cytotoxic cancer agents but might fail to provide reliable information for at least some of the noncytotoxic cancer drugs. Additional studies are needed to explore this observation (see paragraph bridging pages 4235-4236). Voskoglou-Nomikos et al. conclude that in general, their results suggest that the in vitro human tumor cell line and the human xenograft models might have good clinical predictive value in some solid tumors (such as ovary and NSCLC) under both the disease and compound-oriented strategies, as long as an appropriate panel of tumors is used in preclinical testing (see page 4237, column 1, paragraph 4).  Also, the future preclinical and clinical development of traditional cytotoxic compounds will likely follow similar procedures with those practiced today, and in that sense, the present findings could contribute to the more efficient discovery of such agents. However, the existing cancer models and parameters of activity in both the preclinical and clinical settings may have to be redesigned to fit the mode of action of the novel cytostatic, antimetastatic, antiangiogenesis, or immune response-modulating agents (see page 4237, column 1, paragraph 6). Also in Phase II clinical trials, there is a growing effort toward validating new surrogate endpoints of drug efficacy. The next decade will probably answer many of the questions regarding the effectiveness of these novel agents and will likely define a new role for traditional cytotoxic therapies, but it will also bring new challenges in terms of preclinical predictors of activity.
Thus, the state of the art is undeveloped with respect to modulating or inhibiting androgen receptors and variants thereof with the claimed compounds.  

4.	The level of skill in the art / The amount of experimentation necessary:
One of ordinary skill in the art is one with access to reagents, tools and equipment used for diagnosing disease, performing tests and/or administering treatment to individuals.  The skilled artisan also has many years of training and experience in either the clinical or laboratory environment or both.  Therefore, it is clear that the level of skill of one in the art is high.  However, this high level of skill is overcome in view of the limited teachings provided by the specification and the unpredictable state of the art, it would require the skilled artisan undue experimentation to make and use the invention commensurate to the scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.	Claims 1, 3, 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, 44-50, 52, 54-56, 58, and 62-67 of copending Application No. 16/198,553 (reference application). NOTE: a notice of allowance was mailed on 11/16/2020 and an issue fee was paid on 2/12/2021; however, a patent was not issue as of the mailing of this Office action. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims and the current claims teach compounds for modulating androgen receptor function. The reference claims do not expressly teach the claimed compound 
    PNG
    media_image2.png
    231
    365
    media_image2.png
    Greyscale
. However, they teach compounds (IIA-c)
    PNG
    media_image3.png
    100
    212
    media_image3.png
    Greyscale
and (IIA-d)
    PNG
    media_image4.png
    114
    190
    media_image4.png
    Greyscale
as subgenuses of general structure formula (II). Clearly, one of ordinary skill in the art would have understood that 
    PNG
    media_image5.png
    50
    64
    media_image5.png
    Greyscale
 from IIA-d can be added as the structural moiety for R2—L1 of IIA-c because it is clearly taught as a suitable moiety that can be attached at the amine group of the structure. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


B.	Claims 1, 3, 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/667,027 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims teach compounds including Compound 27
    PNG
    media_image6.png
    133
    144
    media_image6.png
    Greyscale
 for treating a CDK9-mediated disease while the instant claims teach this compound for modulating androgen receptor or a variant thereof by exposing an androgen receptor or fragment thereof to the ocmpound. While the reference application does not expressly teach modulating androgen receptor by exposing the receptor or a fragment of the receptor to the compound, it does teach the administration of the compound to a subject to treat CDK9-mediated diseases such as cancer. However, the administration of the compound to the subject would intrinsically expose androgen receptors and fragments thereof to the compound and thereby modulating the receptor as androgen receptor inhibition is a function of the compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629